Citation Nr: 9906693
Decision Date: 03/12/99	Archive Date: 06/24/99

DOCKET NO. 98-07 365               DATE MAR 12, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Whether new and material evidence has been submitted or secured to
reopen the veteran's claim of entitlement to service connection for
a chronic respiratory disease, to include bronchial asthma and
chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1945 to February 1947 and
from November 1955 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 rating decision of the Department of
Veterans Affairs (VA) Medical and Regional Office Center (MROC) in
Wichita, Kansas.

FINDINGS OF FACT

1. The Board denied entitlement to service connection for a chronic
respiratory disease, including bronchial asthma and COPD, in a May
1989 decision. The Board later confirmed that decision in a June
1990 reconsideration.

2. The evidence submitted or secured since the June 1990
reconsideration is either duplicative or cumulative and redundant
of evidence of record at the time of the June 1990 reconsideration
by the Board.

CONCLUSIONS OF LAW

1. The June 1990 reconsideration by the Board, confirming its May
1989 denial of service connection for a chronic respiratory
disease, is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
3.160(d), 20.200, 20.302, 20.1104 (1998).

2. No new and material evidence has been submitted or secured to
reopen the veteran's claim of entitlement to service connection for
a chronic respiratory disease, to include bronchial asthma and
COPD. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service connection for
bronchial asthma in March 1960. The RO denied his claim. The
veteran made several attempts to reopen his claim over the
following years. In May 1988, the RO issued a decision in which it
found the bronchial asthma and COPD were not service connected. On
appeal, the Board issued a decision in May 1989 in which it denied
service connection for a chronic respiratory disease. The Board
specifically referenced bronchial asthma and COPD in that decision.
In June 1990, the Board reconsidered and upheld its previous
denial. There is no indication that the veteran appealed either
Board decision to the Court of Veterans Appeals. Therefore, the
RO's decision of May 1988, as subsumed by the Board decisions in
May 1988 and June 1990, is final. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 3.160(d), 20.200, 20.302, 20.1104 (1998).

The Board acknowledges that the RO decision currently on appeal did
not phrase the issue of service connection for COPD in terms of new
and material evidence. However, the Federal Circuit Court of
Appeals has held that 38 U.S.C.A. 7104(b) confers jurisdiction on
the Board to consider previously adjudicated claims only if new and
material evidence has been presented. Barnett v. Brown, 83 F.3d
1380, 1383 (Fed. Cir. 1996). It also stated that, as a
jurisdictional matter, the question of whether new and material
evidence had been submitted may be raised at any time during
proceedings by any party or the tribunal, and must be adjudicated
before addressing the merits. Id. In this case, then, because the
previous Board decisions addressed both bronchial asthma and COPD
in denying service connection for a chronic respiratory disease,
the Board finds that the Board decisions are final with respect to
each disorder and that new and material evidence is required to
reopen either claim.

If new and material evidence is presented or secured with respect
to a claim that has been disallowed, VA must reopen the claim and
review its former disposition. 38 U.S.C.A. 5108. In Winters v.
West, No. 97-2180 (Feb. 17, 1999), United States Court of Appeals
for Veterans Claims (Court) stated, "Today, in Elkins v. West, -
Vet.App._, No. 97-1534 (Feb. 17, 1999), the en banc Court
essentially

holds that the recent decision of the Federal Circuit in Hodge v.
West, 155 F.3d 1356 (Fed. Cir. 1998), requires the replacement of
the two-step Manio test with a three-step test. Under the new
Elkins test, the Secretary must first determine ,whether the
veteran has presented new and material evidence under 38 C.F.R.
3.156(a)(1998) in order to have a finally denied claim reopened
under 38 U.S.C. 5108. Second, if new and material evidence has been
presented, immediately upon reopening the claim the Secretary must
determine whether, based upon all the evidence of record in support
of the claim, presuming its credibility, see Robinette -v. Brown,
8 Vet.App. 69, 75-76 (1995), the claim as reopened (and as
distinguished from the original claim) is well grounded pursuant to
38 U.S. C. 5107(a). Third, if the claim is well grounded, the
Secretary may then proceed to evaluate the merits of the claim but
only after ensuring that his duty to assist under 38 U.S.C. 5107(b)
has been fulfilled."

The Board must first determine whether the evidence is new and
material. According to VA regulation, "new and material evidence"
means evidence not previously submitted to agency decisionmakers
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a). This definition
"emphasizes the importance of the complete record for evaluation of
the veteran's claim." . Hodge, 155 F.3d at 1363. In determining
whether evidence is "new and material," the credibility of the new
evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992); Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet.
App. 216, 220 (1994) ("Justus does not require the Secretary to
consider the patently incredible to be credible").

The Board denied service connection in the May 1989 decision on the
following bases: 1) the in-service asthma attacks for which the
veteran was treated were acute and transitory; 2) there was no
post-service medical evidence of evaluation or treatment for
recurrent bronchial asthma or any other respiratory disorder for
more than 25 years after the veteran's separation from service; 3)
the veteran was currently diagnosed as having mild obstructive
pulmonary disease, which was not

4 -

demonstrated in service or for many years thereafter; and 4) there
was no current evidence of chronic bronchial asthma. These findings
of fact were subsequently confirmed in the June 1990
reconsideration.

The evidence of record at the time of the Board's June 1990
reconsideration consists of the following: 1) the veteran's service
medical records; 2) the report of the April 1960 VA examination; 3)
additional service medical records, including a January 1957
certificate from P. R. H., Air Force flight surgeon, and the report
of the September 1959 separation examination; 4) a report of VA
hospitalization from January 1983 to April 1983; 5) VA outpatient
medical records dated in January 1983 and from September 1986 to
September 1987; 6) the report of the March 1988 VA examination; a
report of VA hospitalization in January 1988; 7) VA outpatient
records dated in December 1988 and March 1989; 8) a statement from
pharmacist D. D. S.; and 9) a June 1989 statement from the veteran.

The evidence submitted or secured with respect to this claim since
the June 1990 reconsideration consists of a copy of the veteran's
September 1959 separation examination, a certificate dated in
January 1957 from P. R. H., an Air Force flight surgeon, the report
of the January 1998 VA examination, and a VA medical opinion
completed in February 1998.

Clearly, the service medical records are duplicative of previously
considered evidence and therefore cannot be new and material. 38
C.F.R. 3.156(a).

The VA examination report is redundant of other evidence of record.
During the examination, the veteran reported having breathing
difficulties and being diagnosed as having asthma in service. He
was not under treatment for asthma. Pulmonary function tests showed
severe obstructive airway disease. The diagnosis was severe
obstructive airway disease. The previous record already reflects a
diagnosis of obstructive airway disease with no current diagnosis
of asthma. The veteran's reported history is also redundant, in
that any service connection claim must involve the assertion that
the disorder began in or was otherwise related to service. See 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a). Therefore, the VA
examination report is not new and material evidence. 38 C.F.R.
3.156(a).

Finally, the medical opinion is not new and material evidence. The
February 1998 VA medical opinion indicates that the physician
reviewed the veteran's service and other medical records. He
commented that the veteran's clinical course showed no evidence of
progressive or recurrent bronchial asthma disorder. The current
PFTs and physical findings provided no causative etiology for COPD,
which had developed during the nearly 40 years since discharge from
service. He added that COPD was not the usual complication of long-
standing bronchial asthma. The physician concluded that there was
insufficient acceptable medical evidence to relate the currently
diagnosed COPD to the symptoms of bronchial asthma for which the
veteran was treated in 1956 through 1958. This entire opinion
merely restates or summarizes the evidence of record. Inasmuch as
the opinion contains references to the January 1998 examination,
the Board emphasizes that a restatement or summary of evidence
already determined to be not new and material cannot itself
constitute new and material evidence according to regulation.
Therefore, the February 1998 medical opinion is no new and
material. 38 C.F.R. 3.156(a).

As no new and material evidence has been submitted or secured to
reopen the veteran's claim of entitlement to service connection for
a chronic respiratory disease, to include bronchial asthma and
COPD, the claim is not reopened and the appeal is denied. 38
U.S.C.A. 5108; 38 C.F.R. 3.156(a).

ORDER

The appeal is denied.

RENEE M. PELLETIER

Member, Board of Veterans' Appeals

6 -

